Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-02-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Otto Steinbusch (Reg# 64199) on 6-13-22. 

The application has been amended as follows: 
Claim 20, line 10,
	The fourth occurrence of “a” has been changed to ---the---
Claim 20, line 14,
	The first occurrence of “a” has been changed to ---the---
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
-Claims 1-20 are allowable because the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified in each independent claim as following:
Independent Claim 1.
A system configured for facilitating wireless intercom in a local communications network, the system comprising: 
one or more hardware processors configured by machine-readable instructions to: 
generate, by a central communication device, a first broadcast packet and a second broadcast packet; 
transmit the first broadcast packet, via a first central antenna of a first transceiver of the central communication device, to the set of end-user communication devices, wherein transmitting the first broadcast packet uses a first channel of a first frequency range, wherein the set of end-user communication devices includes a first end-user communication device and a second end-user communication device; 
transmit the second broadcast packet, via a second central antenna of a second transceiver of the central communication device, to the set of end-user communication devices, wherein transmitting the second broadcast packet uses a second channel of the first frequency range; 
receive a first device-specific packet, on the first channel by the first central antenna of the first transceiver and during a first uplink time period, wherein the first device-specific packet is received from the first end-user communication device, wherein the first device-specific packet includes packetized uplink information based on audio information captured by the first end-user communication device; 
receive a second device-specific packet, on the first channel by the first central antenna of the first transceiver and during a second uplink time period, wherein the second device-specific packet is received from the second end-user communication device, wherein the first time period is different from the second time period; 
receive the first device-specific packet, on the second channel by the second central antenna of the second transceiver and during a third uplink time period, wherein the first device-specific packet is received from the first end-user communication device, wherein the third uplink time period does not coincide with the first uplink time period, thereby providing time diversity for communications of the first device-specific packet by the first end-user communication device, and wherein the first channel uses a different frequency band than the second channel, thereby providing frequency diversity for communications of the first device-specific packet by the first end-user communication device; 
receive the second device-specific packet, on the second channel by the second central antenna of the second transceiver and during a fourth uplink time period, wherein the second device-specific packet is received from the second end-user communication device, wherein the fourth uplink time period does not coincide with the second uplink time period, and wherein the third time period is different from the fourth time period; 
generate a third broadcast packet that includes packetized downlink information, wherein the packetized downlink information is based on the audio information of the first device-specific packet, wherein the third broadcast packet includes a destination indication that indicates a network destination in the local communications network for the included packetized downlink information, wherein the network destination includes the second end-user communication device; and 
transmit the third broadcast packet to the set of end-user communication devices.

Independent Claim 11.
A method for facilitating wireless intercom in a local communications network, the method comprising: 
generating a first broadcast packet and a second broadcast packet; 
transmitting the first broadcast packet, via a first central antenna of a first transceiver of a central communication device and using a first channel of a first frequency range, to the set of end-user communication devices, wherein the set of end-user communication devices includes a first end-user communication device and a second end-user communication device; 
transmitting the second broadcast packet, via a second central antenna of a second transceiver of the central communication device and using a second channel of the first frequency range, to the set of end-user communication devices; 
receiving a first device-specific packet, on the first channel by the first central antenna of the first transceiver and during a first uplink time period, wherein the first device-specific packet is received from the first end-user communication device, wherein the first device-specific packet includes packetized uplink information based on audio information captured by the first end-user communication device; 
receiving a second device-specific packet, on the first channel by the first central antenna of the first transceiver and during a second uplink time period, wherein the second device-specific packet is received from the second end-user communication device; 
receiving the first device-specific packet, on the second channel by the second central antenna of the second transceiver and during a third uplink time period, wherein the first device-specific packet is received from the first end-user communication device, wherein the third uplink time period does not coincide with the first uplink time period, thereby providing time diversity for communications of the first device-specific packet by the first end-user communication device, and wherein the first channel uses a different frequency band than the second channel, thereby providing frequency diversity for communications of the first device-specific packet by the first end-user communication device; 
receiving the second device-specific packet, on the second channel by the second central antenna of the second transceiver and during a fourth uplink time period, wherein the second device-specific packet is received from the second end-user communication device, wherein the fourth uplink time period does not coincide with the second uplink time period; 
generating a third broadcast packet that includes packetized downlink information, wherein the packetized downlink information is based on the audio information of the first device-specific packet, wherein the third broadcast packet includes a destination indication that indicates a network destination in the local communications network for the included packetized downlink information, wherein the network destination includes the second end-user communication device; and 
transmitting the third broadcast packet to the set of end-user communication devices.

Independent Claim 20. (Currently Amended)
A method for facilitating wireless intercom in a local communications network, the method comprising: 
receiving a first broadcast packet, via a first antenna of a first transceiver of a first end-user communication device, wherein the first broadcast packet is received on a first channel of a first frequency range; 
receiving the first broadcast packet, via a first antenna of a first transceiver of a second end-user communication device, wherein the first broadcast packet is received on the first channel of the first frequency range, wherein the second end-user communication device is associated with a second user; 
receiving a second broadcast packet, via a second antenna of a second transceiver of the first end-user communication device, wherein the second broadcast packet is received on a second channel of the first frequency range; 
receiving the second broadcast packet, via a second antenna of a second transceiver of the second end-user communication device, wherein the second broadcast packet is received on the second channel of the first frequency range; 
generating a first device-specific packet, by the first end-user communication device, wherein the first device-specific packet includes packetized uplink information based on audio and video information captured by the first end-user communication device; 
generating a second device-specific packet, by the second end-user communication device, wherein the second device-specific packet includes packetized uplink information based on audio and video information captured by the second end-user communication device; 
transmitting the first device-specific packet, by the first end-user communication device, on the first channel by the first antenna of the first transceiver of the first end-user communication device, wherein transmission occurs during a first uplink time period; 
transmitting the second device-specific packet, by the second end-user communication device, on the first channel by the first antenna of the first transceiver of the second end-user communication device, wherein transmission occurs during a second uplink time period; 
transmitting the first device-specific packet, by the second end-user communication device, on the second channel by the second antenna of the second transceiver of the first end-user communication device, wherein transmission occurs during a third uplink time period, wherein the third uplink time period does not coincide with the first uplink time period, thereby providing time diversity for communications of the first device-specific packet by the first end-user communication device, and wherein the first channel uses a different frequency band than the second channel, thereby providing frequency diversity for communications of the first device-specific packet by the first end-user communication device; 
transmitting the second device-specific packet, by the second end-user communication device, on the second channel by the second antenna of the second transceiver of the second end-user communication device, wherein transmission occurs during a fourth uplink time period, wherein the fourth uplink time period does not coincide with the second uplink time period; 
receiving a third broadcast packet that includes packetized downlink information, by both the first and second end-user communication devices, wherein the first broadcast packet is received on the first channel of the first frequency range, wherein the packetized downlink information is based on the audio and video information of the first device-specific packet, wherein the third broadcast packet includes a destination indication that indicates a network destination in the local communications network for the included packetized downlink information, wherein the network destination includes the second end-user communication device; 
extracting particular audio and video information from the third broadcast packet, by the second end-user communication device; and 
presenting an audiovisual signal to the second user, by the second end-user communication device, wherein the audiovisual signal is based on the particular audio and video information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’Gwynn (US 10,993,088 B1, same assignee) discloses systems and methods for managing voice communication channels used by a crew of employees in a quick-service restaurant. Exemplary implementations may: electronically store information, wherein the information represents associations of individual voice communication channels with one or more communication groups, wherein individual ones of the one or more communication groups are specific to one or more roles of employees in the quick-service restaurant; receive device-specific packets from end-user communication devices associated with crew members, wherein the packets include packetized uplink information based on audio information captured by the communication devices, wherein individual packets are targeted to individual communication groups; generate and transmit downlink packets that include packetized downlink information that is organized in a set of broadcast channels for audio information that was targeted to specific communication groups {Claims 1-20}.

O’Gwynn (US 11,310,634 B2, same assignee) discloses systems and methods for managing voice communication channels used by a group of people. Exemplary implementations may: electronically store information, wherein the information represents associations of individual voice communication channels with one or more communication groups, wherein individual ones of the one or more communication groups are specific to one or more roles of the people; receive device-specific packets from end-user communication devices associated with people, wherein the packets include packetized uplink information based on audio information captured by the communication devices, wherein individual packets are targeted to individual communication groups; generate and transmit downlink packets that include packetized downlink information that is organized in a set of broadcast channels for audio information that was targeted to specific communication groups {Claims 1-20}.

Aaltone (US 2011/0119704 A1) discloses ,method and system for enabling different information-containing units such as advertisements, to be included in or otherwise presented in conjunction with broadcast content so that individuals receiving the same content can be presented with different information. A suitable information unit for each individual is independently selected based on information about each user. For example, when the broadcast content is on multiple channels and the user's terminal is receiving content on one channel having information that is not suitable for that user, the individual's terminal may be directed to switch to another channel selected from among a plurality of different channels based on the user's settings, profile and/or rules. As such, the information, or data units, being provided to each user can be customized thereby providing an extremely effective form of direct and targeted advertising in the broadcast of various content, such as television programs, radio programs, data, videos and audio {Fig.1}.
Hsieh (US 2019/0253800 A1) discloses a wireless audio output device, including two audio output units. One of the audio output units is configured as a first role. The other one of the audio output units is configured as a second role. The first role is configured to establish a multicast link with a source device, to receive one or more media packets from the source device via the multicast link, and to perform bidirectional communication with the source device. The second role is configured to join the multicast link, to receive the one or more media packets from the source device via the multicast link, to perform unidirectional communication with the source device, and to perform unidirectional communication and/or bidirectional communication with the first role {Figs.2-5}.

Potrebic (US 2002/0110360 A1) discloses systems and methods for identifying fragments of one or more programs that are related and are scheduled to be aired at discrete times, and for automatically and sequentially recording each of the fragments so that a collection of the fragments is made available to the viewer. The fragments are preferably identified through the used of electronic program guide data. A recording system automatically records each fragment as it airs to provide the viewer with a collection of fragments {Figs.4-8}.

Murakami (WO 2012/144202 A1) discloses a relay method: reception signals from two antennas are employed as an input; the reception signals include reception signals generated by superimposing signals from two transmission antennas in a first frequency band; the reception signal of one of the antennas is frequency-converted into a signal in a third frequency band; and the converted signal is frequency-multiplexed with the reception signal of the other antenna {Figs. 1, 3-1, 7, 13, 28, 30, 40, 42, 59, 72-74, 8384, 141-152, 154-155, 161-164}.

Zhang (US 2020/0304269 A1) discloses that a method for replying with an acknowledgement frame includes: calculating, by an access point (AP), sending duration of a physical layer service data unit (PSDU) in a to-be-sent downlink physical layer protocol data unit (downlink PPDU) based on a format and a sending rate that are of the downlink PPDU and based on only that a length of each block acknowledgement bitmap field in a block acknowledgement frame in the downlink PPDU is a maximum quantity of bytes that is of each respective block acknowledgement bitmap field of the plurality of stations (STAs), to generate an legacy signal field of a second preamble; and generating, by the AP, the block acknowledgement frame, where each STA information subfield in a block acknowledgement information field of the block acknowledgement frame includes an association identifier traffic identifier field, a block acknowledgement starting sequence control field, and a block acknowledgement bitmap field {Figs.2-3, 5}.

Saito (JP 2002-199293 A1) discloses an automatic video recorder and its method that can record a television program in which a user shows keen interest without imposing a load on the user.  The automatic video recorder is provided with channel selection means 1, 9 that select a channel among channels through which television programs are received, an operation means 19 that operates channel selection, a recording and reproducing means 18 that records a television program of the channel selected by the channel selection means 1, 9, a channel selection frequency information generating means 9 that generates channel selection frequency information that denotes frequency of channel selection by weekdays and by time zones according to the channel selection means 1, 9 on the basis of the operation by the operation means 17, and a video recording control means 9 that allows the channel selection means 1, 9 to select a channel on the basis of the channel selection frequency information and allows the recording and reproducing section 18 to record the television program. Thus, the automatic video recorder automatically records television programs with high frequency of selection on the basis of the operation of the user by the weekdays and the time zones {Fig.2}.

Suzuki (JP 2008-017177 A1) discloses method for reducing the circuit scale of all PID (packet identifier) filters in a digital broadcast receiver.  A PID filter 92 and a PID filter 93 extract TS packets, having PIDs matching PIDs registered in a common PID table where PIDs are registered, from a transport stream. In the common PID table, fixed PIDs are registered so that the PID filter 92 and PID filter 93 share the fixed PIDs as PIDs which are previously fixed to a predetermined value among the PIDs. The present invention is applicable to, for example, a digital broadcast receiver which receives a digital broadcast {Fig.6}.

Wang (CN 114286123 A) discloses a live broadcast method and device of television program, relating to the technical field of television live broadcast. The method of the present application comprises: receiving a first television channel selection instruction sent by the target mobile terminal, wherein the first television channel selection instruction comprises a unique identifier corresponding to the first target television channel; obtaining the live data stream corresponding to the first target television channel according to the unique identifier corresponding to the first target television channel; sending the live data stream corresponding to the first target television channel to the target mobile terminal, so that the target mobile terminal decoding the live data stream corresponding to the first target television channel, obtaining the image data and audio data corresponding to the first target television channel, outputting the image data and audio data corresponding to the first target television channel {Fig.2}.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464